


Exhibit 10.1
Offer Letter
[aetrial2a01.jpg]
 
 
1625 Sharp Point Drive
 
 
Fort Collins, Colorado 80525 USA
 
 
Fax 970/221-5583
 
 
Main 970/221-4670





April 8, 2015
 


VIA ELECTRONIC MAIL
Thomas Liguori    
34312 Amber Lantern
Dana Point, CA 92629


Dear Tom:
We are extremely pleased to offer you the position of Executive Vice President &
Chief Financial Officer of Advanced Energy Industries, Inc. (the “Company” or
“Advanced Energy”) on the terms set forth in this offer letter. Based on our
discussions, you would start with AE on May 18, 2015 (the “Start Date”), with
your office located at the Company’s world headquarters located at 1625 Sharp
Point Drive, Fort Collins, Colorado. As discussed, we plan to announce your
decision to join the Company shortly after your acceptance of this offer letter
and completion of applicable background checks.
Base Salary. Your salary will be $400,000 on an annualized basis and will be
paid semi-monthly, less applicable taxes, deductions and withholdings, and is
subject to annual review.
Incentive Compensation. In addition to the above base salary, you will be
eligible for discretionary short- and long-term incentive as outlined below.


2015 Short-Term Incentive Plan (“2015 STIP”). The 2015 STIP provides for a 2015
target cash incentive percentage for this position of 60% of your annual base
salary. Payout will be dependent on the Company’s financial performance and your
continued active employment with the Company in your position through the date
that the incentive award is paid. For a further description of the 2015 STIP,
you may refer to the SEC Form 8-K filed February 10, 2015. The 2015 STIP
opportunity does not constitute a promise or guarantee of payment. The 2015 STIP
will be pro-rated based on your Start Date.


Long-Term Incentive Grant. With regard to long-term compensation, the
Compensation Committee is expected to approve a long-term incentive grant to you
of time-based restricted stock units (“RSUs”) that have an estimated grant date
value of $600,000 with a 3-year vesting period (1/3 vests every year on the
anniversary date of the grant). This grant would be made on your Start Date once
you are an employee. This long-term incentive grant is not issued under the 2015
Long-Term Incentive Plan (“2015 LTIP”). As discussed, you would not be eligible
for the 2015 LTIP but it is expected that you would participate in the 2016
version of the long-term incentive plan.




--------------------------------------------------------------------------------




New Hire Grant. Separate and in addition to long-term incentive grant of RSUs
above, the Compensation Committee is expected to approve a one-time new hire
grant to you of time-based restricted stock units (“RSUs”) that has an estimated
grant date value of $1.2 million with a 2-year vesting period (1/2 vests every
year on the anniversary date of the grant). This grant would also be made on
your Start Date once you are an employee.
New Hire Cash Award. The Compensation Committee is also expected to approve a
one-time new hire cash award of $200,000 (less applicable taxes, deductions and
withholdings) payable to you at the next standard payroll cycle after your Start
Date. As is typical, should you decide to leave the Company within a year after
the Start Date, you would be required to repay back to the Company the new hire
cash award and any amounts paid to you for relocation.
General Terms of Incentive Compensation. You must remain an active employee of
the Company for the equity grants to vest in accordance with their terms. Other
terms are set forth in the 2008 Omnibus Incentive Plan and related award
agreements that provide the grants. In the event of a conflict between the terms
of this offer letter and the terms of the 2015 STIP plan document, the 2008
Omnibus Incentive Plan or related award agreements, the terms of the 2015 STIP
plan document, the 2008 Omnibus Incentive Plan or the related award agreements,
as applicable, will control. Copies of these incentive plans and programs are
available to you upon request.
Stock Ownership Policy. Please be aware that you will be subject to the
Company’s Stock Ownership Policy at the EVP level which is described in our
annual proxy statement.
Executive Change in Control Severance Agreement. We will also offer you the
Company’s standard EVP level change in control severance agreement as disclosed
in our SEC filings.
Relocation Program. We will also offer you the Company’s standard relocation
program. Please consult with Kelsey Thompson, our VP of Human Resources,
regarding the terms of such program. As mentioned above, should you decide to
leave the Company within a year after the Start Date, you would be required to
repay back to the Company any amounts paid to you for relocation.
Benefits. This offer will be in accordance with our standard Company agreements,
including the AE Employee Agreement, and policies applicable to executive
officers, which agreements and policies cover such items as medical, moving,
vacation, and disability benefits.
The Company’s benefit programs are re-evaluated from time to time and are
subject to change or cancellation at any time, at the discretion of the Company.
 This may include coverage offered and the cost of coverage. 
 
As an executive of Advanced Energy you are expected to continue to manage your
personal time off in an efficient manner.  You will not accrue PTO but will be
able to take time off at your own discretion.  Advanced Energy also recognizes
seven (7) company-sponsored holidays during each calendar year.


Conditions of Employment. Please note that this offer is subject to our standard
practice of conducting a background check. Once you join as an employee of
Advanced Energy, you will be subject to all of its policies and procedures. The
information in this letter is not intended to constitute a contract of
employment, either express or implied. Your employment with Advanced Energy
Industries, Inc. shall be at will, which means that either you or the Company
may terminate the employment relationship at any time and for any reason, with
or without advance notice.




--------------------------------------------------------------------------------




This offer is extended through April 13, 2015, and we hope to have a positive
response from you no later than that date.
Tom, on behalf of Advanced Energy, we are very excited about your decision to
join and believe you will bring significant experience and leadership to take
the Company to the next level of performance. I am looking forward to continuing
to work with you.




Regards,
 
 
 
 
 
 
 
 
 
 
/s/ Yuval Wasserman
 
 
 
Yuval Wasserman
 
 
 
President & Chief Executive Officer
 
 
 
 
 
 
 
 
Advanced Energy Industries, Inc.
 
 
 
 
 
 
AGREED AND ACCEPTED:
 
 
 
By:
/s/ Thomas Liguori
 
 
 
 
Thomas Liguori
 
 
 
 
 
 









